Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 15, 2010 (People v Patel, 74 AD3d 1098 [2010]), affirming a judgment of the Supreme Court, Nassau County, rendered January 11, 2007.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *512effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Leventhal, J.P., Chambers, Dickerson and Hall, JJ., concur.